Title: From John Adams to Charles Carroll, 9 May 1823
From: Adams, John
To: Carroll, Charles


Copy
Sir:—
Quincy May 9th 1823.

I have received your letter of the 26th April—You are entirely mistaken in supposing that the second article of the Convention with France was stricken out at my desire or information, on the Contrary I was desirous of retaining them [it]; so much so that I sent a message to Senate, and explicitly told them it would have been more agreeable to my inclination to have ratified the Convention as it stood. As to addresses and answers, and escorts, and Parades, and all the pomposities of that time, I wish to forget them all forever—They were extremely disagreeable to me at that time. To explain all the mysteries of that period never was, and never will be in my power. It would require volumes to give a simple history of it. All that I can say of it, is, there was War between St. Dennis, and St. George, each had an army in America constantly skirmishing with each other, and both of them stabbing me with lancets, spikes and spears. My Sole object was to preserve the peace and neutrality of the Country; and that I thank God I obtained, at the loss of my power and fame with both Sides. I am, Sir, respectfully, your most obedient / Humble servant
John Adams